Title: To George Washington from Major General Stirling, 6 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquakanock [N.J.] October 6th 1778
          
          I have received your Excellency’s letter of the 4th Instant. I am Surprized you should be so long without receiveing a letter from me, as I have daily wrote at least once. The Enemy after forageing all day on the West Side of Hackensack River within four Miles of this place, retired in the Evening to their former Station at & beyond the New Bridge, they had about Six thousand foot & 200 horse out the 15th Remained at the New Bridge, they are very quiet this day, some say they intend to go off today, and if they do I shall think myself very lucky indeed; for Genl Heard Came this Morning to inform me that every Man of his were Marched off, it is the Same with Col. Neilson at Elizabeth town, and all that remain is about 400 with Genl Winds. I have wrote Governor Livingston our Scituation repeatedly, but have not yet heard from him; the Gentlemen who will deliver this tells me Poulasky’s Legion is on the Way & by this time at Prince Town. I am your Excys Most Humble Servt
          
            Stirling,
          
        